El Juez Presidente Señor del Tobo,
emitió la opinión, del tribunal.
Carmen Alarcón y otros acudieron a la -Corte de Distrito de San Juan y tramitaron con éxito un expediente para acreditar la posesión de la casa No. 51 de la calle de San Justo de esta ciudad de San Juan, obteniendo además que la corte decretara la cancelación de una inscripción contradic-toria de la propia casa existente en el registro. El regis-trador se negó a inscribir la resolución de la corte por en-tender que no se había seguido el procedimiento adecuado para la cancelación y de su negativa es que se ha recurrido para ante este tribunal.
Para formar una idea- exacta del caso, conviene transcri-bir lo que sigue de la resolución judicial de que se trata:
“Por cuáNto, con fecha doce de noviembre del corriente año, esta Corte dictó una orden disponiendo que se 0303ra la información ofre-cida por los promoventes y se citara para ella con audiencia del Fiscal del Distrito a los dueños de los predios colindantes de la finca objeto de la información, y se citaran también a don Antonio María de la Huerta y doña Mercedes Escalona Escalera, o sus herederos desconocidos designados por Richard Goe y John Doe, por medio dé ■ edictos que se publicarían en un periódico de general circulación de esta Isla, una vez por semana durante el término de treinta .días para que comparezcan a la referida información 3^ pudieran opo-nerse a la pretensión de los promoventes si vieren convenirles, li-brándose al efecto las correspondientes cédulas y edictos.'
“Por Cuanto, según resulta del diligeneiamiento de la cédula de citación expedida por el Secretario de esta corte, con fecha treinta del mes de noviembre último fueron citados personalmente para la información ofrecida los dueños de los predios colindantes don Pa-tricio Blasco, doña Carlota García y doña Salvadora Coy así como el Alcalde Municipal de San Juan.
“Por cuanto, según resulta del affidavit número mil doscientos treinticuatro de fecha tres del corriente mes, suscrito por el notario Miguel García González, el edicto citando a don Antonio María de la Huerta y doña Mercedes Escalona Escalera o sus herederos deseo-*43nocidos designados por Richard Goe y John Doe filé insertado y publicado en el periódico El Imparcial que se edita en esta ciudad de San Juan, los días trece, diez y seis, veintitrés y treinta de no-viembre del corriente año.
“Por cuaNto previo señalamiento en el calendario especial de asuntos civiles, la vista de este caso para o.ir la información ofrecida tuvo lugar el día diez y ocho del corriente mes con asistencia única-mente del abogado de los promoventes en cuyo acto previo jura-mento prestado en forma legal, declararon en Corte abierta los tes-tigos Francisco Mendía y Francisco Alamo Armas, vecinos de esta ciudad, justificando su condición de propietarios de bienes inmuebles con los respectivos recibos del Departamento de Tesorería de esta Isla creditivos del pago de contribución por sus propiedades inmue-bles sitas en esta ciudad; declarando también constarles a ambos de ciencia propia que los promoventes de este caso se hallan pose-yendo a título de dueños, pública y pacíficamente, sin interrupción alguna, la finca objeto de esta información desde el año mil nove-cientos catorce.
“Por cuanto de la prueba documental ofrecida por los promo-ventes resulta acreditado cumplidamente; que el inmueble objeto de esta información, como casa terrera, se halla inscrito en el Registro de la propiedad con fecha diez y ocho de mayo de mil ochocientos ochenta y nueve, al folio noventa y ocho del tomo veintisiete de San Juan, finca número mil ciento doce, inscripción primera a favor de don Antonio María de la Huerta en virtud de escritura pública, otor-gada en San Juan el veintiocho de marzo de mil ochocientos setenta, cuya inscripción se halla aún vigente según certificación presentada en evidencia expedida por el Registrador de la propiedad de San Juan, Sección Primera, con fecha diez y seis del corriente mes de diciembre; que doña Mercedes de la Huerta Escalona y don Antonio José de la Huerta González por escritura número seiscientos cuatro otorgada en Valladolid, España, el treinta de octubre de mil nove-cientos ocho vendieron la relacionada finca, siendo casa terrera, a don Anaeleto Agudo, habiéndola adquirido los vendedores por do-nación que les hiciera doña Mercedes Escalona Escalera, siendo ya viuda de don Antonio María de la Huerta, por escritura de fecha cinco de febrero de mil novecientos ocho, otorgada en Valladolid, España, ante el notario Luis Ruiz de Huidobre García de los Ríos': que don Anaeleto Agudo, por escritura de fecha veinticinco de mayo de mil novecientos nueve, otorgada en esta ciudad ante el notario Damián Monserrat vendió la casa de referencia, siendo terrera, a Úon Joaquín Jar que Lasso; y que habiendo fallecido éste el once *44de enero de mil novecientos catorce, por escritura número veinti-nueve de fecha treinta de noviembre de mil novecientos veintitrés, otorgada en esta ciudad ante el- notario Pedro G. Quiñones sobre partición de los bienes relictos al óbito de dicho Jarque Lasso, se adjudicó a los promoventes en pago de sus respectivos haberes, en la proporción anteriormente expresada, la finca objeto de esta infor-mación: que los referidos promoventes como componentes de la Su-cesión de don Joaquín Jarque Lasso tienen amillarada a su favor la finca de referencia, y vienen pagando al Tesoro Insular las contribu-ciones impuestas sobre dicho inmueble, según así resulta de la certi-ficación presentada en evidencia, expedida por el Tesorero de Puerto Rico con fecha diez y seis de noviembre del corriente año.
“Por cuanto no ha sido formulada ninguna oposición a la pre-tensión deducida por los promoventes, ni han comparecido para ser oídos, ni oponerse, don Antonio María de la Huerta, doña Mercedes Escalona Escalera., ni sus herederos desconocidos designados por Richard Goe y John Doe no obstante haber sido citados por edictos en forma legal, por ignorarse su paradero o domicilio.
“PoR cuanto, unido al expediente el récord taquigráfico y dada audiencia del mismo al Fiscal del Distrito, éste dictamina en sentido de no oponerse a la aprobación de la información practicada.
“PoR cuanto en la tramitación de* este expediente se han obser-vado las formalidades legales.
“PoR tanto, la Corte, vistos los artículos 390, 391, 392 tal como ha sido enmendado por ley número 20 de 7 de julio de 1923, y 393 de la Ley Hipotecaria concordantes con los 436 al 441 del Regla-mento para su ejecución, la jurisprudencia establecida por el Tribunal Supremo de esta Isla en los casos de Porto Rican Leaf Tobacco Company vs. Registrador, 17 D.P.R. 228; Toro vs. Registrador, 25 D.P.R. 472; Yiscovich vs. Registrador, 30 D.P.R. 127; López Na-.zario vs. Registrador, 34 D.P.R. 31; y Resoluciones de la Dirección de los Registros de España de 5 de junio de 1893 y 16 de octubre de 1886, aprueba cuanto ha lugar en derecho la información ofrecida y practicada en. este caso, decreta y ordena la cancelación de la ins-cripción primera de la finca antes relacionada número mil ciento doce, extendida con fecha diez y ocho de mayo de mil ochocientos ■ochenta y nueve, en el Registro de la propiedad al folio noventa y ■ocho del tomo veintisiete del Ayuntamiento de San Juan, a favor de don Antonio María de la Huerta, y ordena y decreta, en su conse-. euencia, que la posesión de la finca relacionada al principio de esta resolución, se inscriba en el Registro de la Propiedad de San Juan, Sección Primera, a favor de los promoventes Carmen Alarcón Suá-*45rez, Manuel Mendía Morales, Olimpia Jar que Ferrer o, Agustín Pena Paebeeo y María Jarque Ferrero en la proporción antes referida, sin perjuicio de tercero de mejor derecho a su propiedad, librándose para todo ello al Registrador de la propiedad referido la correspon-diente certificación de esta resolución que servirá de mandamiento en forma.”
Basta leer los anteriores liechos para concluir que el caso cae de lleno dentro de los principios establecidos en el de Wiscovich v. Registrador de, San Juan, 30 D.P.R. 127, a saber:
“Cuando la posesión o el dominio de una finca consta inscrito en el registro a favor de una persona distinta del actual poseedor’ y a éste le es imposible, difícil o costoso adquirir de ella un título es-crito inscribible, dicho actual poseedor puede recurrir al medio su-pletorio que fija el art. 390 de la Ley Hipotecaria, debiendo seguirse en tal caso desde el principio el procedimiento fijado en el art. 393 de la indicada ley.
“En tal caso debe citarse a la persona a cuyo favor aparece he-cho el asiento contradictorio, y si-ha muerto, a sus herederos. Cuando no se. puede acreditar debidamente quiénes son estos para citarlos personalmente, debe citárseles por medio de edictos.”
El caso de Canino v. El Registrador de San Juan, 31 D.P.R. 434 que cita el registrador en apoyo de su nota, no sostiene la negativa. Al contrario. Por dicho caso en rea-lidad de verdad lo que se hizo fue extender la doctrina esta-blecida en relación con los expedientes posesorios a los ex-pedientes de dominio, decidiéndose que dentro de la trami-tación del propio expediente de dominio puede obtenerse , la cancelación de un asiento contradictorio. La cita de Morell contenida en el caso de Canino, supra, pág. 439, que es la que sirve de base al razonamiento del registrador no es aplicable. Aun cuando se aceptara la distinción que esta-blece dicho comentarista para el caso de que el asiento con-tradictorio sea de posesión y para aquel en que lo sea de dominio, habría que concluir que aquí era imposible que se “oyera precisamente” a la persona a cuyo favor constaba el asiento, porque el paradero de tal persona se ignoraba. *46De acuerdo con la ley y la jurisprudencia se dió a dicha persona o a sus herederos la oportunidad de ser oídos recu-rriendo al medio de la citación por edictos.

Debe revocarse la nota y ordenarse la cancelación y la inscripción solicitadas.